Citation Nr: 0939330	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  05-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability, and if so, whether the claim should be 
granted.

2.  Entitlement to a disability rating higher than 10 percent 
for a cervical spine disability, residual of a right brachial 
plexus injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to 
October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

When these matters were before the Board in July 2007, they 
were remanded to the originating agency for further 
development.

The issues of entitlement to service connection for a low 
back disability and entitlement to a disability rating higher 
than 10 percent for a cervical spine disability, residual of 
a right brachial plexus injury, are addressed in the REMAND 
that follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for low back disability 
was denied in an unappealed rating decision issued in 
November 2002.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).


Analysis

Although the RO has determined that new and material evidence 
has been submitted to reopen the Veteran's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Entitlement to service connection for a low back disability 
was most recently denied in an unappealed rating decision 
issued in November 2002.  The Veteran's claim was previously 
denied because the Veteran's current back pain was found not 
to be related to service.

The subsequently received evidence includes a November 2004 
letter from a VA psychiatrist who indicated that following 
his review of the claims file, it was his opinion that the 
Veteran had musculoskeletal disabilities, including 
degenerative changes in the spine, that were partially caused 
by in-service injuries.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates the 
Veteran's current low back disability to service, it is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material, and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for a low back disability is 
granted.


REMAND

The Veteran's claims for service connection for a low back 
disability and a disability rating higher than 10 percent for 
a cervical spine disability, residual of a right brachial 
plexus injury, must be remanded for the following reasons.

With respect to the low back disability claim, the record 
reflects a currently diagnosed low back disability, including 
degenerative joint disease of the lumbar spine.  A November 
2004 letter from a VA psychiatrist indicates that, although 
the psychiatrist had not examined the Veteran, he had 
reviewed the claims folders, and it was his opinion that that 
the Veteran had musculoskeletal disabilities, including 
degenerative changes in the spine, that were partially caused 
by in-service injuries.  

Service treatment records indicate that the Veteran 
complained of back pain in January 1970, which had been 
bothering him for three days.  On examination, the Veteran 
had good lateral movement and could touch his toes, but had 
minor pain upon palpation.  It was noted that a he had been 
keeping up with training.  The Veteran was diagnosed as 
having a mild muscle strain and was given 24 hours of limited 
duty.  

May 1971 to September 1971 service treatment records indicate 
that while playing basketball the Veteran sustained an injury 
to his neck and right shoulder and received continuous 
treatment for the injury throughout this time period.  These 
treatment records indicate consistent complaints of pain of 
the right shoulder, right arm and neck; swelling of the right 
hand, and weakness of the right arm.  They also indicate 
diagnoses of brachial plexus stretch injury and a C6 
radiculopathy.  Despite numerous records of treatment during 
this period, there were no complaints or diagnoses related to 
the low back, and service treatment records contain no 
further complaints of or treatment for complaints related to 
the low back.

Following service, the Veteran continued to receive treatment 
for his right arm, shoulder, and neck problems, including in 
March 1972, January 1973, October 1975 through December 1975, 
November and December 1976, and July and August 1977.  No low 
back complaints were noted in any of these treatment records.  

The earliest indication of low back pain in the record is a 
March 1978 VA neurologic consultation note.  At the time of 
the note, the Veteran reported that while in the service he 
sustained a basketball injury and subsequently developed a 
brachial plexus lesion with weakness and paresis of the right 
upper extremity, and that also at that time he noted the 
onset of low back pain with some radiation into the anterior 
aspect of his left thigh.  March 1978 X-rays of the 
lumbosacral spine showed no disturbance of any of the lateral 
articulations and all of the bony structures to be normally 
maintained.  The record reflects that the Veteran first filed 
a claim for service connection for a low back condition in 
May 1978.

The November 2004 letter from the VA psychiatrist does not 
include an explanation of why the examiner believes the 
Veteran's current low back problems to be related to service, 
particularly in light of the absence of any documentation of 
chronic low back problems in service or any apparent low back 
symptomatology after service until March 1978.  Therefore, 
the Board has determined that the Veteran should be afforded 
a VA examination to determine the nature and etiology of his 
current disability.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the increased rating claim, in its July 2007 
remand the Board ordered that the Veteran be afforded a VA 
examination.  The examiner was to include a description of 
all manifestations of the Veteran's upper extremity 
neurological impairment, and a statement of whether such 
manifestations were objectively demonstrated, or whether they 
were wholly sensory in nature.  The examiner was specifically 
to identify which nerves were involved and the degree of 
impairment, and was to comment on symptomatology referenced 
in the rating schedule, such as complete or incomplete 
paralysis, strength, sensation, degree of muscular atrophy 
(if any), and overall assessment of the Veteran's 
neurological impairment as mild, moderate, or severe.  A VA 
examination was provided to the Veteran in April 2009, but 
the report of that examination does not include the requested 
findings with respect to upper extremity neurological 
impairment.  Thus, the matter must be remanded for another VA 
examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain a 
copy of any outstanding records 
pertaining to treatment or evaluation 
of the Veteran's claimed disabilities.

2.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine if 
he has a low back disability related to 
his service.  The claims folders must 
be provided to and reviewed by the 
examiner.  Based on examination results 
and a review of the claims folders, the 
examiner should provide an opinion with 
respect to each currently present low 
back disorder as to whether there is a 
50 percent or better probability that 
the disorder is etiologically related 
to any in-service injury, or otherwise 
related to the Veteran's active 
service.  The rationale for each 
opinion expressed must be provided.

3.	The Veteran should be scheduled for a 
VA examination to determine the 
manifestations and current degree of 
severity of his service-connected 
arthritis and C-6 radiculopathy of the 
cervical spine, residual of a right 
brachial plexus injury.  The claims 
folders must be made available to and 
reviewed by the examiner.  The examiner 
should describe all manifestations of 
the Veteran's upper extremity 
neurological impairment, and should 
state whether such manifestations are 
objectively demonstrated, or whether 
they are wholly sensory in nature.  The 
examiner should specifically identify 
which nerves are involved, and the 
degree of impairment, and should 
comment on symptomatology referenced in 
the rating schedule, such as complete 
or incomplete paralysis, strength, 
sensation, degree of muscular atrophy 
(if any), and overall assessment of the 
Veteran's neurological impairment as 
mild, moderate, or severe.

4.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

5.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


